DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification filed on September 1, 2022, the objections to the drawings set forth in the non-final office action mailed on June 02, 2022 are withdrawn.
Claim Objections
Applicant’s remarks concerning the objection over the wording “back of” used in Claim 6 are persuasive. The objection to claim 6 is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley (US 2013/0154347 A1).
In regards to claim 1: Beasley teaches a ground-engaging track system (12) comprising: 
a track roller frame (26) including a front frame end (end of frame containing idler assembly 38) and a back frame end (rearward end of frame nearer sprocket 22);
an idler recoil assembly (40) mounted to the track roller frame;
an idler (50) supported by the idler recoil assembly at the front frame end, the idler including an idler tread surface (See middle surface of idler 50 in Figure 3) extending circumferentially around an idler axis and being movable in fore-aft directions between a back stop position, and a forward position (Paragraph 0021 “Idler keys 56 may be used to position yoke member 48 relative to lower rollers 28.”)  
an inboard anti-backbending roller (inboard and front most roller 28, See Figure 3 and paragraph 0019, Examiner notes that front most rollers 28 are considered anti-backbending rollers when the idler 50 is positioned at least partially in between them as shown in Figure 3 because this positioning arrangement prevents the backbending of the track.) supported by the track roller frame;
an outboard anti-backbending roller (outboard and front most roller 28, See Figure 3 and paragraph 0019) supported by the track roller frame;
an idler space is defined between the inboard anti-backbending roller and the outboard anti-backbending roller, and the idler tread surface is within the idler space at the forward stop position and at the back stop position of the idler (See Figure 3 idler 50 positioned in space between inboard and outboard rollers 28, Examiner notes the forward stop position can be any position forward of the back stop position which is shown in Figure 3, Paragraph 0036 discusses positioning of the yoke with idler keys 56 along slot 66 to allow for sliding of the idler keys 56 relative to the yoke 48, a user can position the idler forward of the position shown in Figure 3 but still partially between rollers 28, additionally, looking at Figure 2, if the idler keys are positioned toward the back end of the slot 66, the idler wheel will clearly be at least partially between the front most rollers).
In regards to claim 2: The ground-engaging track system of claim 1 is taught by Beasley. Beasley further teaches wherein the inboard anti-backbending roller and the outboard anti-backbending roller are freely rotatable relative to each other (See Figure 3 where rollers 28 are separate and capable of freely rotating relative to each other).
In regards to claim 6: The ground engaging track system of claim 1 is taught by Beasley. Beasley further teaches a plurality of standard track rollers (Figure 2 rearmost 6 track rollers) supported by the track roller frame and distributed longitudinally along the track roller frame back of the inboard anti-backbending roller and the outboard anti-backbending roller. 
In regards to claim 7: The ground engaging track system of claim 6 is taught by Beasley. Beasley further teaches wherein a roller-to-roller spacing between the plurality of standard rollers is different from a roller-to-roller spacing between a leading one of the plurality of the standard track rollers and each of the inboard anti-backbending roller and the outboard anti-backbending roller (See annotated Figure 2).
In regards to claim 9: The ground-engaging track system of claim 1 is taught by Beasley. Beasley further teaches a ground-engaging track (24) including an inboard track chain of coupled together track links forming an inboard track rail contacted by the inboard anti-backbending roller (Inboard side of bushing chain, Paragraph 0019), an outboard track chain of coupled together track links (Shown but not labeled in Figure 1) forming an outboard track rail contacted by the outboard anti-backbending roller (Outboard side of bushing chain, Paragraph 0019), and a plurality of track shoes (Shown but not labeled in Figure 1) each attached to the inboard track chain and the outboard track chain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Kaufmann (US 2017/0050687 A1).
In regards to claim 3: The ground-engaging track system of claim 2 is taught by Beasley. Beasley does not explicitly teach wherein:
the inboard anti-backbending roller includes a first half shaft and a first roller shell supported upon the first half shaft for rotation about a first roller axis and having a first inside roller shell face; and the outboard anti-backbending roller includes a second half shaft and a second roller shell supported upon the second half shaft for rotation about a second roller axis and having a second inside roller shell face.

However, Kaufmann teaches a roller (70) for a track system that includes a half shaft (90) and a roller shell (110) supported upon the half shaft for rotation about a roller axis (100) and having an inside roller shell face (See inside vertical face of shell 110 in Figures 3 and 4) to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the rollers of Kauffmann as the rollers of Beasley to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026 of Kaufmann) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract of Kaufmann) thereby increasing the operability of the track system and the durability of the track rollers. 
In regards to claim 4: In regards to claim 4: The ground-engaging track system of claim 3 is taught by Beasley in view of Kaufmann. The combination further teaches wherein the inboard anti- backbending roller and the outboard anti-backbending roller are coaxially arranged (See Figure 3 of Beasley), and the idler space is a cylindrical volume extending continuously between the first inside roller shell face and the second inside roller shell face (See space between rollers 28 in Figure 3 of Beasley).
In regards to claim 5: The ground-engaging track system of claim 2 is taught by Beasley. Beasley fails to teach wherein the first inboard anti-backbending roller includes a first roller tread surface and a first radially projecting circumferential flange adjacent to the first roller tread surface, and the outboard anti-backbending roller includes a second roller tread surface and a second radially projecting circumferential flange adjacent to the second roller tread surface.

However, Kaufmann teaches a roller including a tread surface (115) and a first radially projecting circumferential flange (118) adjacent to the roller tread surface to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the rollers of Kaufmann as the rollers of Beasley to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026 of Kaufmann) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract of Kaufmann) thereby increasing the operability of the track system and the durability of the track rollers.
In regards to claim 8: The ground-engaging track system of claim 6 is taught by Beasley. Beasley does not explicitly teach wherein each of the plurality of standard track rollers includes a roller shell having an inboard tread surface and an outboard tread surface.
However, Kaufmann teaches a roller with a roller shell (110) having an inboard tread surface (Left side of tread surface 115 in Figure 3) and an outboard tread surface (Right side of tread surface 115 in Figure 3 adjacent flange 118) to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the rollers of Kaufmann as the rollers of Beasley to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026 of Kaufmann) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract of Kaufmann) thereby increasing the operability of the track system and the durability of the track rollers.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Kaufmann and further in view of Cunningham (5045030).
In regards to claim 10: Beasley teaches a track roller frame assembly (12) comprising:
a track roller frame (26) including a front frame end (end of frame containing idler assembly 38), a back frame end (rearward end of frame nearer sprocket 22), an upper frame side (36) and a lower frame side (30);
an idler (50) supported for rotation at the front frame end;
an inboard anti-backbending roller (inboard and front most roller 28, See Figure 3 and paragraph 0019) supported by the track roller frame;
an outboard anti-backbending roller (outboard and front most roller 28, See Figure 3 and paragraph 0019) supported by the track roller frame;

an idler space is defined between the inboard anti-backbending roller and the outboard anti-backbending roller, and the idler is positioned partially within the idler space (See Figure 3 idler 50 positioned in space between inboard and outboard rollers 28).
Beasley fails to teach wherein the inboard and outboard anti-backbending rollers each include a half shaft cantilever-supporting a roller shell, having a roller tread surface and a roller shell inside face, for rotation about a roller axis.

However, Kaufmann teaches a roller (70) for a track system that includes a half shaft (90) supporting a roller shell (110) for rotation about a roller axis (100) and having an inside roller shell face (See inside vertical face of shell 110 in Figures 3 and 4) to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the rollers of Kaufmann as the rollers of Beasley to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026 of Kaufmann) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract of Kaufmann) thereby increasing the operability of the track system and the durability of the track rollers.
The combination fails to teach the rollers being cantilever-supported. However, Cunningham (5045030) teaches cantilever supported rollers (See Figure 3) to provide an endless track assembly having a reduced overall width thereby enabling the endless track vehicle to move through narrower openings (Column 4 lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers of Beasley in view of Kaufmann to be cantilever supported as in Cunningham to provide an endless track assembly having a reduced overall width thereby enabling the endless track vehicle to move through narrower openings thereby increasing the usability of the vehicle in various situations. 
In regards to claim 11: The track roller frame assembly of claim 10 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches wherein the inboard anti- backbending roller and the outboard anti-backbending roller are coaxially arranged (See coaxial arrangement of rollers 28 in Figure 3 of Beasley).
 In regards to claim 12: The track roller frame assembly of claim 10 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches wherein the idler space is a volume extending continuously between the first inside roller shell face and the second inside roller shell face (See volume between the rollers 28 in Figure 3 of Beasley containing the idler).
In regards to claim 13: The track roller frame assembly of claim 10 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches wherein the inboard anti- backbending roller includes a first radially projecting circumferential flange (118 of Kaufmann), and the outboard anti-backbending roller includes a second radially projecting circumferential flange (118 of Kaufmann).
In regards to claim 14: The track roller frame assembly of claim 13 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches wherein the first roller tread surface (115) extends axially between the first inside roller shell face and the first radially projecting circumferential flange (See Figure 3 of Kaufmann), and the second roller tread surface (115) extends axially between the second inside roller shell face and the second radially projecting circumferential flange (See Figure 3 of Kaufmann).
In regards to claim 15: The track roller frame assembly of claim 10 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches a first clamping mount (130, see Figures 2 and 3 of Kaufmann) attached to the track roller frame and supporting the first half shaft (Paragraph 0027 of Kaufmann), a first face seal assembly (220 of Kaufmann) sealing between the first half shaft and the first roller shell (Paragraph 0030 of Kaufmann), a second clamping mount (130, see Figures 2 and 3 of Kaufmann) attached to the track roller frame and supporting the second half shaft (Paragraph 0027 of Kaufmann), and a second face seal assembly (220 of Kaufmann) sealing between the second half shaft and the second roller shell (Paragraph 0030 of Kaufmann). 
In regards to claim 16: The track roller frame assembly of claim 15 is taught by Beasley in view of Kaufmann and Cunningham. The combination further teaches wherein each of the first half shaft and the second half shaft includes an enlarged shaft head (See annotated Figure 4 of Kaufmann), and further comprising a journal bearing (150 of Kaufmann) radially between each respective enlarged shaft head and roller shell, and a thrust bearing (160 of Kaufmann) axially between each respective enlarged shaft head and roller shell.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Kita (US 2015/0274228 A1).  Beasley teaches a method of operating a ground-engaging track system comprising:
advancing (Paragraph 0016) a ground-engaging track (24) of coupled together track links (Shown in Figure 1) attached to track shoes (Also shown in Figure 1) about an idler (50) and track rollers (28) coupled to a track roller frame (26);
rotating the idler (50) about an idler axis (Abstract) and rotating the track rollers about track roller axes based on the advancing of the ground-engaging track (Paragraph 0019);
urging a deflection-sensitive section of the ground engaging track extending between the idler and a leading one of the track rollers upwardly based on contact between the deflection-sensitive section and a non-uniformity in at least one of a profile or a composition of an underlying substrate (Paragraph 0021), and
opposing backbending of the deflection-sensitive section with an anti-backbending roller (either of front most rollers 28) supported by the track roller frame in contact with the ground engaging tracks at a location longitudinally between the idler axis and the track roller axis of the leading one of the track rollers (Second front most roller 28, Paragraph 0017);
contacting the anti-backbending roller to only one side of the track during the opposing backbending of the deflection-sensitive section (Examiner notes that when the idler is positioned between the front rollers as shown in Figure 3, backbending of the track between the idler and rollers is prevented, since the inboard and outboard anti-backbending rollers are separated by the idler each roller only contacts one side of the track).
Beasley does not explicitly teach contacting each of the plurality of track rollers simultaneously to each of two track chains of the ground-engaging track during the advancing of the ground-engaging track. However, Kita teaches a roller (21) simultaneously contacting each of two track chains (Figure 2) to stably support the vehicle body (Paragraph 0002 lines 11-13) and to improve sliding abrasion resistance (Paragraph 0006) thereby increasing the durability and lifespan of the track system and rollers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of track rollers of Beasley and the track of Beasley to have two chains so that the rollers roll upon both chains simultaneously as in Kita so as to stably support the vehicle body and improve sliding abrasion resistance thereby increasing the durability and lifespan of the track system and rollers. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Kita as applied to claim 17 above and further in view of Cunningham. The method of claim 17 is taught by Beasley in view of Kita. The combination further teaches wherein the opposing of the backbending of the deflection-sensitive section further includes opposing the backbending with two anti-backbending rollers (28 in Figure 3 of Beasley) supported upon a track roller frame in facing relation to one another (See Figure 3 of Beasley) such that an idler space receiving the idler extends continuously therebetween (See space between rollers 28 containing idler 50 in Figure 3 of Beasley).
The combination fails to teach wherein the rollers are cantilever supported. However, Cunningham (5045030) teaches cantilever supported rollers (See Figure 3) to provide an endless track assembly having a reduced overall width thereby enabling the endless track vehicle to move through narrower openings (Column 4 lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers of Beasley in view of Kita to be cantilever supported as in Cunningham to provide an endless track assembly having a reduced overall width thereby enabling the endless track vehicle to move through narrower openings thereby increasing the usability of the vehicle in various situations.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley in view of Kita and Cunningham as applied to claim 18 above and further in view of Kaufmann.  The combination in regards to claim 18 fails to teach limiting lateral displacement of the ground-engaging track relative to the two anti-backbending rollers by way of contact between radially projecting circumferential flanges upon the two anti-backbending rollers and track links in the ground engaging track.

However, Kaufmann teaches limiting lateral displacement of the ground-engaging track relative to the two anti-backbending rollers by way of contact between radially projecting circumferential flanges (118) upon the two anti-backbending rollers and track links in the ground engaging track. to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have flanges on the rollers of the combination of Beasley in view of Kita and Cunningham as in Kaufmann to allow the track chain assembly to easily roll over and along the roller in operation (Paragraph 0026 of Kaufmann) and to prevent foreign debris from entering the track roller as well as allow the track roller to rid itself of foreign debris during operation (Abstract of Kaufmann) thereby increasing the operability of the track system and the durability of the track rollers.
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. Applicant argues on page 10 of the remarks that Beasley does not teach the idler between the front rollers. Examiner notes that at least paragraphs 0034 and 0036 discuss positioning of the idler relative to the rollers by sliding the idler keys 56 along slot 66. Looking at Figure 2 of Beasley, when the idler keys are positioned toward the back end of slot 66 the idler (50) will be at least partially between the front most rollers. 

Regarding applicant’s argument in regards to claim 17: The arguments are moot due to the new rejection of the claim necessitated by the amendment to the claim. 

Regarding applicant’s argument in regards to claim 10: The arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Beasley in view of Kaufmann and Cunningham.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611